U.S. Department of Justice
Federal Bureau of Prisons
CHANGE NOTICE
OPI:
OGC/OGC
NUMBER: 1351.05, CN-2
DATE:
March 9, 2016

Release of Information
/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons
This Change Notice (CN) implements the following change to Program Statement 1351.05 (CN1), Release of Information, dated April 2, 2015. This text is inserted into the Program
Statement (p.8) and marked with a highlight.
Law Enforcement requests for telephone monitoring information:
For telephone monitoring information concerning inmate telephone
calls, ordinarily only transactional data (e.g., date, time,
duration of the call) may be disclosed to Federal and state
authorities for use in criminal investigations or prosecutions,
upon a written request via BP-A0655, Request for Inmate
Transactional Data.
Access to inmate telephone conversations that were previously
recorded, or copies of the recorded telephone conversations
(even when those conversations are yet to be recorded as long as
the monitoring and recording is in the ordinary course of BOP
duties), or written transcripts, shall only be disclosed to a
requesting law enforcement authority when:
(1) requested in an emergency situation;
(2) criminal activity is discovered as part of the routine
monitoring for prison administration purposes; or
(3) requested through proper process (e.g., written endorsement
by a U.S. Attorney or DOJ Criminal Section Chief, in
connection with a criminal investigation, grand jury subpoena,
or administrative subpoena); or

Note: U.S. Attorney authorization may only be delegated to an
Acting U.S. Attorney when the U.S. Attorney is out of the
jurisdiction or otherwise incapacitated. Authorization cannot
be delegated to a First Assistant U.S. Attorney or Criminal
Chief, or any other position within the U.S. Attorney’s Office.
(4) requested by the FBI in furtherance of national security
investigations, the collection of foreign intelligence
information, or any other matter related to domestic or
international terrorism.
Note: Requests relating to #4 above must be written on FBI
letterhead in a standard format produced in consultation with
both the FBI and BOP (facsimile or scanned electronic copies are
acceptable), directed to the Chief, Counter Terrorism Unit
(CTU), and signed by the appropriate Special Agent-in-Charge.
A request must contain a specific statement indicating it is in
furtherance of at least one of the three matters listed above,
and provide sufficient information to locate the requested
telephone conversations.
FBI requests submitted pursuant to this section do not require a
subpoena, court order, or any other type of legal process. They
are limited to one year from the date of the request, and they
can be renewed for additional one-year periods.
All requests for content of inmate telephone conversations must
be directed to the CTU. Institutions provide all required
materials outlined in the request to the CTU for delivery to the
FBI.

U.S. Department of Justice
Federal Bureau of Prisons
CHANGE NOTICE
OPI:
OGC/OGC
NUMBER: 1351.05, CN-1
DATE:
April 2, 2015

Release of Information
/s/
Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons
This Change Notice (CN) implements the following change to Program Statement 1351.05,
Release of Information, dated September 19, 2002. This text is inserted into the Program
Statement (p.8) and marked with a highlight.
Law Enforcement requests for telephone monitoring information:
For telephone monitoring information concerning inmate telephone
calls, ordinarily only transactional data (e.g., date, time,
duration of the call) may be disclosed to Federal and state
authorities for use in criminal investigations or prosecutions,
upon a written request via BP-A0655, Request for Inmate
Transactional Data.
Access to inmate telephone conversations that were previously
recorded, or copies of the recorded telephone conversations
(even when those conversations are yet to be recorded as long as
the monitoring and recording is in the ordinary course of BOP
duties), or written transcripts, shall only be disclosed to a
requesting law enforcement authority when:
(5) requested in an emergency situation;
(6) criminal activity is discovered as part of the routine
monitoring for prison administration purposes; or
(7) requested through proper process (e.g., written endorsement
by a U.S. Attorney or DOJ Criminal Section Chief, in
connection with a criminal investigation, grand jury subpoena,
or administrative subpoena).

Note: U.S. Attorney authorization may only be delegated to an
Acting U.S. Attorney when the U.S. Attorney is out of the
jurisdiction or otherwise incapacitated. Authorization cannot
be delegated to a First Assistant U.S. Attorney or Criminal
Chief, or any other position within the U.S. Attorney’s Office.

U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

OGC
1351.05
9/19/2002
Release of Information

PART ONE: [GENERAL PROVISIONS AND PROCEDURES]
1. [PURPOSE AND SCOPE § 513.30. This subpart establishes
procedures for the release of requested records in possession of
the Federal Bureau of Prisons ("Bureau"). It is intended to
implement provisions of the Freedom of Information Act (FOIA),
5 U.S.C. 552, and the Privacy Act, 5 U.S.C. 552a, and to
supplement Department of Justice (DOJ) regulations concerning the
production or disclosure of records or information,
28 CFR part 16.]
The Freedom of Information Act (FOIA) and the Privacy Act (PA)
interact with each other in two areas:
#

When any person requests access to records about himself or
herself, both statutes become potentially applicable;

#

When any person requests access to another individual's
record through the FOIA, the Privacy Act may prohibit the
disclosure of that record unless FOIA requires it.

The determination of what information may be released requires
Bureau staff to have a basic understanding of both the FOIA and
the Privacy Act, as well as a working knowledge of DOJ and Bureau
policy. Bureau staff also should be aware that the Privacy Act
establishes criminal penalties and civil liabilities for
unauthorized disclosures. The appropriate Regional Counsel shall
be contacted when staff are uncertain whether requested
information may be disclosed.
Staff shall become familiar with the policy governing release of
information, with special emphasis upon those areas with direct
application to the employee's job.
Information requests submitted by the union pursuant to
5 U.S.C. § 7114 will be addressed in accordance with this
provision and relevant case law.
[Bold Type - Rules]
Regular Type - Implementing Information

PS 1351.05
9/19/2002
Page 2
This Program Statement is divided into four major parts:
Part

Page

General Provisions and Procedures
Inmate Requests to Institution for
Information
Privacy Act Requests for Information
Freedom of Information Act Requests for
Information

1
12
21
25

2. SUMMARY OF CHANGES. This Program Statement is being revised
to prohibit inmates from obtaining and possessing photocopies of
their Pre-sentence Reports (PSR) and the Statement of Reasons
(SOR) from their Judgment(s) in a Criminal Case. The purpose of
this prohibition is to protect inmates from being coerced by
other inmates to produce their PSRs and SORs for illicit
purposes. Inmates will be permitted to review their PSRs and
SORs, but cannot obtain or possess photocopies. This revision
also introduces a new form which inmates can use to facilitate
court review of their PSRs or SORs.
If local procedures are changed, notification to the union and
training will be handled in accordance with the Master Agreement.
3. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Information will be released to a requester in accordance
with Federal law and the regulations and policies of the U.S.
Department of Justice.
b. Inmate Freedom of Information Act requests to the Central
Office will be reduced by increasing the use of institution
procedures that provide for inmate review of Bureau policy
documents and records in Inmate Central Files.
c. Future litigation pertaining to FOIA/Privacy Act issues
will be reduced.
4.

DIRECTIVES AFFECTED

a.

Directive Rescinded
PS 1351.04

b.

Release of Information (12/5/96)

Directives Referenced
PS 1330.13
PS 1480.05
PS 5070.10

Administrative Remedy Program (12/22/95)
Contacts with News Media (9/21/00)
Judicial Recommendations and U.S. Attorney
Reports, Responses to (6/30/97)

PS 1351.05
9/19/2002
Page 3
PS 5270.07
PS 5310.12
PS 5800.10
PS 5800.11
PS 6000.05

Inmate Discipline and Special Housing Units
(12/29/87)
Psychology Services Manual (8/13/93)
Mail Management Manual (11/3/95)
Inmate Central File, Privacy Folder and
Parole Mini- Files (9/8/97)
Health Services Manual (9/15/96)

Public Information Officer’s Handbook (1994)
c. Bureau rules cited in this Program Statement are contained
in 28 CFR 513.30 through 68.
d. Other rules referenced in this Program Statement are
contained in 5 CFR part 297 and 28 CFR parts 16 and 301.
e. United States Code sections cited in this Program Statement
are contained in 5 U.S.C. 301, 552 and 552a; 13 U.S.C.;
18 U.S.C. 3621, 3622, 3624, 4001, 4042, 4081, 4082, 5006, 5024;
28 U.S.C. 509, 510; and 31 U.S.C. 3711(f).
f.

Privacy Act Issuances, 1991 Comp., Volume II.

g.

United States Department of Justice et al. v. Julian
et al., 108 S.Ct. 1606 (1988).

5.

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4020, 3-4095, and 3-4096
b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-1E-04, 1E-05
c. American Correctional Association 2nd Edition Standards for
Administration of Correctional Agencies: 2-CO-1E-06, 1E-07, and
1E-08
6.

[LIMITATIONS § 513.31

a. Social Security Numbers. As of September 27, 1975, Social
Security Numbers may not be used in their entirety as a method of
identification for any Bureau record system, unless such use is
authorized by statute or by regulation adopted prior to January
1, 1975.
b. Employee Records. Access and amendment of employee
personnel records under the Privacy Act are governed by Office of
Personnel Management regulations published in 5 CFR part 297 and
by Department of Justice regulations published in 28 CFR part
16.]

PS 1351.05
9/19/2002
Page 4
7.

[GUIDELINES FOR DISCLOSURE § 513.32]

a. [The Bureau provides for the disclosure of agency
information pursuant to applicable laws, e.g. the Freedom of
Information Act (5 U.S.C. 552), and the Privacy Act
(5 U.S.C. 552a).]
b. Pursuant to 28 CFR part 16, the authority to release or
deny access to records and information is limited to the Director
or his or her designee.
c. Bureau staff shall release a Bureau record in response to a
request made in accordance with this rule, unless a valid legal
exemption to disclosure is asserted.
!

Bureau staff may assert any applicable exemption to
disclosure which is provided under the FOIA in
5 U.S.C. § 552(b) or under the Privacy Act in
5 U.S.C. § 552a.

!

For a listing of general FOIA Exemptions, see the
Exemptions to Disclosure Provided in the Freedom of
Information Act (Attachment A).

!

For a listing of Bureau systems of records which the
Attorney General has exempted from access and
disclosure under the Privacy Act, see 28 CFR 16.97.

Questions regarding the applicability of exemptions may be
referred to the appropriate Regional Counsel or to the Office of
General Counsel.
d. Examples of documents or information which ordinarily may
be withheld from disclosure include the examples which follow.
These examples are not intended to represent an all-inclusive
list of every situation when FOIA exemptions may apply, nor are
the FOIA exemptions cited for each example the only ones which
may apply to the examples provided.
(1) Documents or information which could reasonably be
expected to constitute an unwarranted invasion of personal
privacy, i.e. information that is not “public information.”
!

For the applicable FOIA exemptions, see Exemptions 6
and 7 in Attachment A.

!

Information concerning an individual inmate is not
generally available to FOIA requesters unless the
inmate whose records are being sought has given a
written consent to the disclosure or unless the

PS 1351.05
9/19/2002
Page 5
information has been determined to constitute "public
information." For guidance on what constitutes “public
information," see Public Information (Attachment B).
!

Requests by one inmate for public information
concerning other inmates must be reviewed very
carefully, as prison security concerns may outweigh the
right to a FOIA disclosure.

!

A denial of such public information to an inmate
requester may be done only with the Regional Counsel's
approval, after assessing the risks that disclosure
might pose to the safety of the inmate(s) whose records
are being sought and to other inmates and staff in the
institution. See Section 7.d.(2), below. A high risk
of gang-related prison violence is an example of a
prison security concern which might justify the
withholding of public information about one inmate to
another inmate while in custody.

(2) Documents or information which would reveal sources of
information obtained through a legitimate expectation of
confidentiality or which would otherwise endanger the life or
physical safety of any person.
!

For the applicable FOIA exemptions, see Exemptions 6
and 7 in Attachment A.

!

An example is a statement of an inmate witness made in
the context of a current or a completed disciplinary,
criminal, or accident investigation. This statement
shall not be disclosed to another inmate if such
disclosure would endanger the inmate witness.

(3) Documents or information which could disrupt an
inmate's institutional program due to the diagnostic or
evaluative opinions contained in the document, and which would
likely provoke adjustment difficulties or aggravate existing
adjustment difficulties.
!

For the applicable FOIA exemptions, see Exemptions 5
and 6 in Attachment A.

(4) Documents or information which would interfere with
ongoing law enforcement proceedings, including administrative
investigations.
!

For the applicable FOIA exemptions, see Exemptions 5
and 7 in Attachment A.

PS 1351.05
9/19/2002
Page 6
!

While certain investigative information might be
disclosed after an administrative investigation is
completed, particular care must be exercised regarding
disclosure during the course of the investigation.
Even after the investigation is completed, personal
safety and prison security concerns may outweigh the
right to a FOIA disclosure.

!

Only the institution staff member the Warden designates
as the institution's Public Information Officer is
authorized to make public statements regarding any
investigation. For further guidance, see the Program
Statement on Contacts with the News Media and the
Public Information Officer's Handbook.

Questions regarding criminal prosecutions, such as the
status of a case, shall be referred to the appropriate U.S.
Attorney.
(5) Documents or information which, through disclosure of
law enforcement techniques, information, or procedures, could
reasonably be expected to enable the requester to violate a law,
or to threaten the security of a Bureau institution or the safety
of any person.
!

For the applicable FOIA exemptions, see Exemptions 2
and 7 in Attachment A.

!

Some Program Statements and Operations Memoranda, and
other documents such as post orders, construction
diagrams, etc., may be exempted because disclosing them
would pose a threat to institutional security. This
may also apply to information contained in
investigations and other Bureau reports where law
enforcement techniques are described.

8. [PRODUCTION OF RECORDS IN COURT § 513.33. Bureau records are
often sought by subpoena, court order, or other court demand, in
connection with court proceedings. The Attorney General has
directed that these records may not be produced in court without
the approval of the Attorney General or his or her designee. The
guidelines are set forth in 28 CFR part 16, subpart B.]
Bureau staff who receive such demands shall consult with their
Regional Counsel or the Office of General Counsel for advice
regarding proper handling of the demand.
9. [PROTECTION OF INDIVIDUAL PRIVACY - DISCLOSURE OF RECORDS TO
THIRD PARTIES § 513.34.] Bureau employees must carefully
maintain and process all information concerning individuals to
ensure that information is accurate, relevant, and timely, and to
ensure that no inadvertent disclosure of information is made.

PS 1351.05
9/19/2002
Page 7
[a. Information that concerns an individual and is contained in
a system of records maintained by the Bureau shall not be
disclosed to any person, or to another agency, except under the
provisions of the Privacy Act, 5 U.S.C. 552a, or the Freedom of
Information Act, 5 U.S.C. 552, and Departmental regulations.]
Staff may disclose information from a Bureau system of records
only if one or more of the following criteria apply:
(1) With the written consent of the individual to whom the
record pertains. The Release of Information Consent form
(BP-S192.013) may be used;
(2) To employees of the DOJ who have a need for the record
in the performance of their duties;
(3) If disclosure is permitted under the FOIA,
5 U.S.C. § 552, e.g. “public information”, when the public
interest in disclosure of the information outweighs the privacy
interest involved;
!

For guidance on what constitutes “public information,"
see Attachment B.

(4) For a routine use described in the DOJ "Notice of
Record System" for the system of records which contains the
information, as published in the Federal Register.
!

For a list of the Bureau’s systems of records that have
been published in the Federal Register, see the
Bureau Systems of Records (Attachment C), as updated in
BOPDOCS.

!

The published notices for these systems describe the
records contained in each system and the routine uses
for disclosing these records without obtaining the
consent of the person to whom the records pertain. For
copies of the published systems notices, see BOPDOCS
and/or contact the FOIA/PA section of the Office of
General Counsel.

A list of routine uses for records contained in the Inmate
Central File is also contained in the Program Statement
concerning Central File, Privacy Folder, and Parole Mini-Files.
Routine uses for Bureau systems of records may include the
following:
(a) To Federal, state, local and foreign law enforcement
officials for law enforcement purposes such as investigations,
possible criminal prosecutions, civil court actions, or
administrative and regulatory proceedings.

PS 1351.05
9/19/2002
Page 8
Law Enforcement requests for telephone monitoring
information:
!

For telephone monitoring information concerning
inmate telephone calls, ordinarily only
transactional data (e.g. date, time, duration of
the call) may be disclosed to Federal and state
authorities for use in criminal investigations or
prosecutions, upon a written request via BP-A0655,
Request for Inmate Transactional Data.

!

Access to inmate telephone conversations that were
previously recorded, or copies of the recorded
telephone conversations (even when those conversations
are yet to be recorded as long as the monitoring and
recording is in the ordinary course of BOP duties), or
written transcripts, shall only be disclosed to a
requesting law enforcement authority when:

(1)

requested in an emergency situation;

(2)

criminal activity is discovered as part of
the routine monitoring for prison
administration purposes; or

(3)

requested through proper process (e.g., written
endorsement by a U.S. Attorney or DOJ Criminal
Section Chief, in connection with a criminal
investigation, grand jury subpoena, or
administrative subpoena); or

Note: U.S. Attorney authorization may only be delegated to an
Acting U.S. Attorney when the U.S. Attorney is out of the
jurisdiction or otherwise incapacitated. Authorization cannot be
delegated to a First Assistant U.S. Attorney or Criminal Chief,
or any other position within the U.S. Attorney’s Office.
(4)

requested by the FBI in furtherance of
national security investigations, the
collection of foreign intelligence
information, or any other matter related to
domestic or international terrorism.

Note: Requests relating to #4 above must be written on FBI
letterhead in a standard format produced in consultation with both
the FBI and BOP (facsimile or scanned electronic copies are
acceptable), directed to the Chief, Counter Terrorism Unit (CTU),
and signed by the appropriate Special Agent-in-Charge.
A request must contain a specific statement indicating it is in
furtherance of at least one of the three matters listed above, and
provide sufficient information to locate the requested telephone
conversations.

PS 1351.05
9/19/2002
Page 9
FBI requests submitted pursuant to this section do not require a
subpoena, court order, or any other type of legal process. They
are limited to one year from the date of the request, and they can
be renewed for additional one-year periods.
All requests for content of inmate telephone conversations must be
directed to the CTU. Institutions provide all required materials
outlined in the request to the CTU for delivery to the FBI.
!

All requests by law enforcement agencies for
access to recordings of inmate telephone
conversations shall be referred to Regional
Counsel.

(b) To the Bureau of the Census for purposes of planning
or carrying out a census or survey or related activity pursuant
to the provisions of Title 13, United States Code;
(c) To a recipient who has provided the Bureau with
advance adequate written assurance that the record will be used
solely as a statistical research or reporting record, and the
record is to be transferred in a form that is not individually
identifiable;
(d) To the National Archives and Records Administration
(NARA) as a record which has sufficient historical or other value
to warrant its continued preservation by the U.S. Government, or
for evaluation by the Administrator of the General Services
Administration or his or her designee to determine whether the
record has such value;
(e) To either House of the U.S. Congress, or, to the
extent of a matter within its jurisdiction, any Congressional
committee or subcommittee, any joint committee of Congress or
subcommittee of any such joint committee;

PS 1351.05
9/19/2002
Page 10
Congressional requests on behalf of constituents for
information about inmates:
!

Responses to individual members of Congress
requesting information on behalf of a constituent
are limited to public information unless staff
have first obtained the inmate's express or
implied consent to provide a fuller response.

!

Written consent from the inmate shall be obtained
when practical, using the form BP-S192.013. When
this is not practical, staff should consider
whether there is implied consent by the inmate.
An example of implied consent is a Congressional
inquiry which resulted from a letter the inmate
sent to the member of Congress and this letter is
included with the request from the member of
Congress.

!

Implied consent may not be inferred when a third
party (for example, the inmate's spouse or
parents) initiated the Congressional request for
information. In such a situation, only public
information (see Attachment B) may be released to
the member of Congress without the inmate's
written consent.

Questions regarding appropriate responses to Congressional
inquiries shall be directed to the appropriate Regional Counsel
or to staff in the FOIA/PA Section of the Office of General
Counsel.
(f) Pursuant to an order of a court of competent
jurisdiction;
(g) To a requester from appropriate state offices (e.g.,
state department of corrections, parole board, attorney general)
seeking access to records concerning state inmates in Bureau
custody.
!

Although state inmates are confined in Bureau
institutions, they remain state prisoners. A
state inmate may receive periodic visits from
state correctional and parole officials to review
and evaluate his or her status, parole
eligibility, and release readiness. To accomplish
those purposes, state officials require access to
the files of state inmates.

PS 1351.05
9/19/2002
Page 11
!

Wardens shall ensure that officials of such state
offices, who need to review the records, are
provided, upon request, access to the complete
record of a state inmate in a Bureau institution.

(5) Records Concerning Former Youth Corrections Act (YCA)
Inmates. Information on former YCA inmates, including the fact
that the person has been confined, shall not be released without
Regional Counsel review to determine whether the conviction has
been expunged and whether disclosure is appropriate.
[b. Lists of Bureau inmates shall not be disclosed.]
Any request for such lists shall be forwarded to the Office of
General Counsel, Central Office.
c. A list of Bureau employees may be generally releasable.
Questions shall be directed to the appropriate Regional Counsel
or to the FOIA/PA Section of the Office of General Counsel.
10. [ACCOUNTING/NONACCOUNTING OF DISCLOSURES TO THIRD PARTIES
§ 513.35. Accounting/nonaccounting of disclosures to third
parties shall be made in accordance with Department of Justice
regulations contained in 28 CFR 16.52.]
Except for disclosures of information to other DOJ employees, and
all components thereof, and except for disclosures required under
the FOIA (e.g., public information, as listed on Attachment B),
an accounting of disclosures to third parties of any information
concerning an individual contained in a Bureau system of records
will be made in accordance with the following guidelines:
a.

Oral Disclosure

(1) Staff may orally release only public information. When
public information is thus disclosed, no accounting is necessary.
!

Only in an emergency shall staff orally release nonpublic information to parties other than DOJ employees.

!

Before such an emergency oral disclosure is made, staff
shall contact Regional Counsel or the FOIA/PA
Administrator. If this is not possible, staff shall
inform the Regional Counsel, or the FOIA/PA
Administrator at the Central Office as soon as
practicable after the disclosure.

(2) Upon oral disclosure of non-public information, a
memorandum shall be prepared and retained in the file from which
the record is disclosed, or an appropriate notation shall be
maintained in the file, attached to the record disclosed.

PS 1351.05
9/19/2002
Page 12
This memorandum or notation shall include the following
information:
!
!
!
!

the date of the disclosure,
the name and address of the person to whom the record
was disclosed and the name of the agency that person
represents, if any,
the purpose of the request for disclosure; and
identification of the specific record disclosed.

For a form designed to assist staff receiving an oral
request for information, see the Record Of Information Release
form (BP-S171.013).
b. Written Disclosures.
may be made by:

Accounting for a written disclosure

(1) Retaining a copy of the correspondence requesting the
information and a copy of the response in the file from which the
records are disclosed;
(2) Following the procedure for an accounting of an oral
disclosure, as described in Section 10.a., above; or
(3) Developing another method if the method provides, at a
minimum, the following information:
!
!
!
!

the date of the disclosure;
the name and address of the person to whom the record
was disclosed and the agency that person represents, if
any;
the purpose of the request for disclosure; and
a general description of the specific record disclosed.

c. Disclosure Record Maintenance. It is the responsibility of
the staff member making a disclosure of non-public information to
provide an accurate accounting of that disclosure.
!

Accounting records of the disclosure of non-public
information shall be maintained for five years or until
the record is destroyed, whichever is longer, and will
be placed in the privacy folder.

!

When records are transferred to the NARA for storage,
the disclosure accounting pertaining to those records,
other than correspondence, shall be transferred with
the records themselves.

!

An exemption under 5 U.S.C. § 552a(j) does not relieve
the Bureau from the responsibility to account for all
disclosures other than those within the DOJ or under
the FOIA.

PS 1351.05
9/19/2002
Page 13
11. [GOVERNMENT CONTRACTORS § 513.36
a. No Bureau component may contract for the operation of a
record system by or on behalf of the Bureau without the express
written approval of the Director or the Director's designee.
b. Any contract which is approved shall contain the standard
contract requirements promulgated by the General Services
Administration (GSA) to ensure compliance with the requirements
imposed by the Privacy Act. The contracting component shall have
the responsibility to ensure that the contractor complies with
the contract requirements relating to privacy.
PART TWO: [INMATE REQUESTS TO INSTITUTION FOR INFORMATION]
12. [INMATE ACCESS TO INMATE CENTRAL FILE § 513.40. Inmates are
encouraged to use the simple access procedures described in this
section to review disclosable records maintained in his or her
Inmate Central File, rather than the FOIA procedures described in
§§ 513.60 through 513.68 of this subpart. Disclosable records in
the Inmate Central File include, but are not limited to,
documents relating to the inmate’s sentence, detainer,
participation in Bureau programs such as the Inmate Financial
Responsibility Program, classification data, parole information,
mail, visits, property, conduct, work, release processing, and
general correspondence. This information is available without
filing a FOIA request. If any information] (in the disclosable
section) [is withheld from the inmate, staff will provide the
inmate with a general description of that information and also
will notify the inmate that he or she may file a FOIA request.
a. Inmate Review of His or Her Inmate Central File. An inmate
may at any time request to review all disclosable portions of his
or her Inmate Central File by submitting a request to a staff
member designated by the Warden. Staff are to acknowledge the
request and schedule the inmate, as promptly as is practical, for
a review of the file at a time which will not disrupt institution
operations.]
Further guidance is contained in the Program Statement on
Central File, Privacy Folder, and Parole Mini-Files.
When an inmate makes a request to institution staff to review
his or her Inmate Central File, he or she shall be advised to
make arrangements pursuant to local procedures.
!

Because local processing reduces unnecessary FOIA
requests, staff shall advise an inmate to make a
request for Inmate Central File records to the FOIA/PA
Section of the Office of General Counsel only when the
inmate wishes to review exempt information.

PS 1351.05
9/19/2002
Page 14
Staff shall not discuss with the inmate the types or
nature of nondisclosable documents maintained in his or
her Privacy Folder.

!

Before any document in the Inmate Central File is disclosed to
the inmate to whom the documents pertain, or to a third party
with the prior written consent of the inmate, the following
review shall take place:
(1) Bureau Documents. If the document is a Bureau document
(generated by Bureau staff) and is not a court-ordered study,
staff are to determine whether the document should be withheld
from disclosure under Section 7 of this Program Statement and
further guidance set forth below.
!

Staff shall place in the inmate’s Privacy Folder any
document that is to be withheld from disclosure.

!

Staff shall place all other documents in the
disclosable portion of the Inmate Central File, which
is all of the Inmate Central File except for the
Privacy Folder.

Guidelines for some specific Bureau documents are provided
below:
(a)

Progress Reports.

All Progress Reports prepared:

!

After October 15, 1974, are subject to release and
are to be placed in the disclosable section of the
Inmate Central File.

!

Between February 15 and October 15, 1974, are
subject to release except for the recommendation
section, which shall be reviewed for disclosure in
accord with Section 7 of this Program Statement.

!

Before February 15, 1974, shall be reviewed for
disclosure in accord with Section 7 of this
Program Statement.

(b)
!

Psychiatric Reports
A psychiatric report written at the request of the
U.S. Parole Commission is subject to release and
shall be placed in the disclosable section of the
Inmate Central File. This report should be
written in non-technical language so that it can
be understood by non-professionals.

PS 1351.05
9/19/2002
Page 15
!

(c)
Statement.

Other psychiatric, psychological, or evaluative
reports Bureau staff prepared may also be made
available to the U.S. Parole Commission and shall
be inserted in the Privacy Folder. A summary of
the document must be placed in the Inmate Central
File. The summary may be placed in the Progress
Report prepared in connection with the inmate's
parole hearing. The summary shall be sufficiently
detailed to permit the inmate to respond, at the
Parole Hearing, to the substance of the withheld
information.
Medical Records.

See Section 14 of this Program

(d) Discipline Records. Discipline records, such as Unit
Discipline Committee (UDC) and Discipline Hearing Officer (DHO)
packets (including the UDC/DHO report, incident report, notice of
hearing, list of inmate rights at UDC/DHO hearing, notice of
placement in Administrative Detention, and investigative
memoranda), shall be maintained together in the Privacy Folder
only if a portion of an investigation or other discipline record
contains non-disclosable materials. Copies of all releasable
documents shall be placed together in the disclosable section of
the Inmate Central File.
(2)

Non-Bureau Documents

(a) FBI/National Crime Information Center (NCIC)
Information. The NCIC prohibits the Bureau from disclosing NCIC
identification records to an inmate.
Procedures for an inmate to request a copy of his or her
FBI/NCIC identification record directly from the FBI are
contained in 28 CFR 513.10 through 513.12.
(b) Documents from Other Federal Agencies. If a document
originates in another Federal agency (including other components
of the Department of Justice), it shall be placed in the Privacy
Folder, except as provided in section 12, first paragraph
(28 CFR 513.40).
When a request for records includes a document from
another Federal agency, the document shall be referred to the
originating Federal agency for a determination of its
releasability (see Attachment D for a suggested format to request
disclosure instructions from the originating agency). For
documents originating from Federal courts or probation offices,
see subsection (d) below.

PS 1351.05
9/19/2002
Page 16
(c) Documents from Non-Federal Agencies. If a document
has been received from a source outside the Federal government
(e.g., a state agency), it shall be placed in the Privacy Folder,
except as provided in section 12, first paragraph
(28 CFR 513.40).
When a request for records includes a document from a nonFederal agency, Bureau staff must make a determination of its
releasability in consultation with the non-Federal organization
(see Attachment D). If the originating non-Federal agency
recommends non-disclosure, and Bureau staff determine that nondisclosure is appropriate under 28 CFR 513.32, staff shall
document the rationale for non-disclosure and place the document
in the Privacy Folder.
(d)

Documents from Federal Courts and Probation Offices

(1) Federal Presentence Reports (PSR) and Statements
of Reasons (SOR) from Judgments in Criminal Cases. For safety
and security reasons, inmates are prohibited from obtaining or
possessing photocopies of their PSRs, SORs, or other equivalent
non-U.S. Code sentencing documents (e.g., D.C., state, foreign,
military, etc.). Inmates violating this provision are subject to
disciplinary action.
This prohibition applies only to the SOR portion of an
inmate’s Judgment in a Criminal Case. The rest of the Judgment
document remains releasable unless circumstances or policy
dictate otherwise. PSRs and SORs received by mail will be
treated as contraband, and handled according to the Mail
Management Manual.
This prohibition does not apply to inmates in Bureau of
Prisons custody with a need to review their PSRs prior to
sentencing. For example, a pretrial inmate scheduled for
sentencing may possess and review the PSR in preparation for
sentencing. After sentencing, however, the inmate is prohibited
from retaining a copy of the PSR.
reasons.

The Bureau implemented this policy for the following
#

Many PSRs and SORs contain information
regarding the inmates’ government assistance,
financial resources, community affiliations,
etc.

#

The Bureau has documented an emerging problem
where inmates pressure other inmates for a
copy of their PSRs and SORs to learn if they
are informants, gang members, have financial
resources, etc.

PS 1351.05
9/19/2002
Page 17
#

Inmates who refuse to provide the documents
are threatened, assaulted, and/or seek
protective custody. Likewise, inmates
providing PSRs and SORs containing harmful
information are faced with the same risks of
harm.

Inmates needing a copy of their PSRs or SORs for filing
as an attachment in a court case may obtain, complete, and submit
to the court an Inmate Request For Certification or Judicial
Notice of Pre-sentence Report and/or Statement of Reasons form
(BP-S757.013). The form, which includes instructions for
completion, must be available to inmates in the housing units and
law libraries.
Although prohibited from obtaining or possessing
photocopies, federal inmates are entitled under the FOIA to
access their own PSRs (see United States Department of Justice v.
Julian, 486 U.S. 1 (1988)) and SORs. Inmates must be provided
reasonable opportunities to access and review their PSRs, SORs,
or other equivalent non-U.S. Code sentencing documents (e.g.,
D.C., state, foreign, military, etc.). Inmates are responsible
for requesting an opportunity to access and review these records
with unit staff in accordance with the Program Statement on
Inmate Central File, Privacy Folder, and Parole Mini-Files. To
facilitate inmate access and review, PSRs and SORs should
ordinarily be maintained in the disclosable portion of the
central file unless significant safety and security concerns
dictate otherwise.
In addition to the above procedures, other provisions
of the FOIA may require limiting inmate access to PSRs and SORs.
Third party requests for inmate PSRs and SORs should be handled
according to Section 29 of this Program Statement.
Staff must maintain PSRs as follows:
!

A PSR prepared on or after December 1, 1975,
is to be placed in the disclosable portion of
the Inmate Central File.

!

A PSR prepared before December 1, 1975, is to
be returned to the sentencing court with a
cover letter indicating that the PSR is being
returned based on the Supreme Court's
decision in Julian and the fact that the PSR
was not prepared with the expectation of
release. No copy of the returned PSR is to
be maintained at the institution, although
relevant material from the PSR may be
incorporated into other documents.

PS 1351.05
9/19/2002
Page 18
!

Documents which the sentencing court has
sealed or otherwise labeled as not
disclosable to the inmate must be placed in
the privacy folder. Questions regarding such
documents should be referred to the Regional
Counsel.

(2) Documents Other than Federal PSIs. Generally,
documents originating in a Federal court or probation office
shall be placed in the Privacy Folder if the documents are
clearly marked to indicate that disclosure to the inmate is
unadvisable. Other documents, such as a court-ordered study the
Bureau prepared, shall be referred to the requesting court for
that court's instructions as to disclosure. A copy of the
document shall be maintained in the Privacy Folder until a final
determination is made regarding its disclosure.
When Bureau staff reclassify a document from nondisclosable to disclosable, subsequent to any information request
encompassing that document, staff shall place the reclassified
document in the disclosable section of the Inmate Central File.
[b.
File.

Procedures for Inmate Review of His or Her Inmate Central

(1) Prior to the inmate's review of the file, staff are to
remove the Privacy Folder which contains documents withheld from
disclosure pursuant to § 513.32.
(2) During the file review, the inmate is to be under
direct and constant supervision by staff. The staff member
monitoring the review shall enter the date of the inmate's file
review on the Inmate Activity Record and initial the entry.
Staff shall ask the inmate to initial the entry also, and if the
inmate refuses to do so, shall enter a notation to that effect.
(3) Staff shall advise the inmate if there are documents
withheld from disclosure and, if so, shall advise the inmate of
the inmate's right under the provisions of § 513.61 to make a
FOIA request for the withheld documents.]
28 CFR 513.32 refers to Section 7 of this Program Statement.
28 CFR 513.61 refers to Section 27 of this Program Statement.
The Inmate Activity Record refers to form BP-381.
13. [INMATE ACCESS TO INMATE CENTRAL FILE IN CONNECTION WITH
PAROLE HEARINGS § 513.41. A parole-eligible inmate (an inmate
who is currently serving a sentence for an offense committed
prior to November 1, 1987) may review disclosable portions of the
Inmate Central File prior to the inmate's parole hearing, under
the general procedures set forth in § 513.40. In addition, the
following guidelines apply:]

PS 1351.05
9/19/2002
Page 19
28 CFR 513.40 refers to Section 12 of this Program Statement.
[a. A parole-eligible inmate may request to review his or her
Inmate Central File by submitting the appropriate Parole
Commission form. This form ordinarily shall be available to each
eligible inmate within five work days after a list of eligible
inmates is prepared.
b. Bureau staff ordinarily shall schedule an eligible inmate
for a requested Inmate Central File review within seven work days
of the request after the inmate has been scheduled for a parole
hearing. A reasonable extension of time is permitted for
documents which have been provided (prior to the inmate's
request) to originating agencies for clearance, or which are
otherwise not available at the institution.
c. A report received from another agency which is determined
to be nondisclosable (see § 513.40 (b)) will be summarized by
that agency, in accordance with Parole Commission regulations.
Bureau staff shall place the summary in the appropriate
disclosable section of the Inmate Central File. The original
report (or portion which is summarized in another document) will
be placed in the portion of the Privacy File for Joint Use by the
Bureau and the Parole Commission.
d. Bureau documents which are determined to be nondisclosable
to the inmate will be summarized for the inmate's review. A copy
of the summary will be placed in the disclosable section of the
Inmate Central File. The document from which the summary is
taken will be placed in the Joint Use Section of the Privacy
Folder. Nondisclosable documents not summarized for the inmate's
review are not available to the Parole Commission and are placed
in a nondisclosable section of the Inmate Central File.
e. When no response regarding disclosure has been received
from an originating agency in time for inmate review prior to the
parole hearing, Bureau staff are to inform the Parole Commission
Hearing Examiner.]
14.

[INMATE ACCESS TO MEDICAL RECORDS § 513.42

a. Except for the limitations of paragraphs (c) and (d) of
this section, an inmate may review records from his or her
medical file (including dental records) by submitting a request
to a staff member designated by the Warden.]
Disclosable Bureau medical records include the following:
!
!

Medical and Related Data Sheets (BP-8), although this
form has been discontinued, older files may still
contain such records),
Report of Medical History (SF-93 or BP-360),

PS 1351.05
9/19/2002
Page 20
!
!
!

Report of Medical Examination (SF-88),
Doctor's Orders (SF-508), and
Medication Sheets (such as Medications and Treatments,
PHS Form 2128, Supplement to SF-510).

[b. Laboratory Reports which contain only scientific testing
results and which contain no staff evaluation or opinion (such as
Standard Form 514A, Urinalysis) are ordinarily disclosable. Lab
results of HIV testing may be reviewed by the inmate. However,
an inmate may not retain a copy of his or her test results while
the inmate is confined in a Bureau facility or a Community
Corrections Center. A copy of an inmate's HIV test results may
be forwarded to a third party outside the institution and chosen
by the inmate, provided that the inmate gives written
authorization for the disclosure.
c. Medical records containing subjective evaluations and
opinions of medical staff relating to the inmate's care and
treatment will be provided to the inmate only after the staff
review required by paragraph (d) of this section. These records
include, but are not limited to, outpatient notes, consultation
reports, narrative summaries or reports by a specialist,
operative reports by the physician, summaries by specialists as
the result of laboratory analysis, or in-patient progress
reports.
d. Prior to release to the inmate, records described in
paragraph (c) of this section shall be reviewed by staff to
determine if the release of this information would present a harm
to either the inmate or other individuals. Any records
determined not to present a harm will be released to the inmate
at the conclusion of the review by staff. If any records are
determined by staff not to be releasable based upon the presence
of harm, the inmate will be so advised in writing and provided
the address of the agency component to which the inmate may
address a formal request for the withheld records. An accounting
of any medical records will be maintained in the inmate's medical
file.]
Release, review, and accounting of disclosures to inmates and
former inmates shall be in accordance with the procedures in the
Health Services Manual.
15. [INMATE ACCESS TO CERTAIN BUREAU PROGRAM STATEMENTS
§ 513.43. Inmates are encouraged to use the simple local access
procedures described in this section to review certain Bureau
Program Statements, rather than the FOIA procedures described in
Sections 513.60 through 513.68 of this Subpart.

PS 1351.05
9/19/2002
Page 21
a. For a current Bureau Program Statement containing rules
(regulations published in the Federal Register and codified in 28
CFR), local access is available through the institution law
library.
b. For a current Bureau Program Statement not containing rules
(regulations published in the Federal Register and codified in 28
CFR), inmates may request that it be placed in the institution
law library. Placement of a requested Program Statement in the
law library is within the discretion of the Warden, based upon
local institution conditions.
c. Inmates are responsible for the costs of making personal
copies of any Program Statements maintained in the institution
law library. For copies of Program Statements obtained under the
FOIA procedures described in Sections 513.60 through 513.68 of
this Subpart, fees will be calculated in accordance with 28 CFR
16.10.]
28 CFR 513.60 through 513.68 refers to Sections 26 through 34 of
this Program Statement.
16. [FEES FOR COPIES OF INMATE CENTRAL FILE AND MEDICAL RECORDS
§ 513.44. Within a reasonable time after a request, Bureau staff
are to provide an inmate personal copies of requested disclosable
documents maintained in the Inmate Central File and Medical
Record. Fees for the copies are to be calculated in accordance
with 28 CFR § 16.10.]
No fee shall be charged for the following:
#
#
#

the first 100 pages of duplication (or its cost equivalent),
the first two hours of search time (or its cost equivalent),
or
charges which total $8.00 or less.

The duplication cost is calculated by multiplying the number of
pages in excess of 100 by $0.10, the current rate set in
28 CFR 16.10.
The cost for search time is calculated by multiplying the number
of quarter hours in excess of two hours by the following rates
set in 28 CFR 16.10 for the staff conducting the search:
#
#
#

$2.25 per quarter hour for clerical staff,
$4.50 per quarter hour for professional staff, and
$7.50 per quarter hour for managerial personnel.

Only fees in excess of $8.00 shall be assessed. This means that
the total cost must be greater than $8.00, either for the cost of
the search (for time in excess of two hours), for the cost of

PS 1351.05
9/19/2002
Page 22
duplication (for pages in excess of 100 pages), or for both costs
combined.
Examples:
Example 1:

If a request is made for information contained on
181 pages and clerical staff were able to locate
the documents in less than two hours, the
requester would be charged $8.10 ($0.10 per page x
81).

Example 2:

If it takes two hours and 30 minutes for clerical
personnel to locate the same 181 pages, the
requester would be charged a total of $12.60 (a
duplication fee of $8.10 plus a $4.50 search fee
for the two quarter hours of time in excess of two
hours, at $2.25 per quarter hour).

Fees for searches shall only be assessed with the authorization
of the Regional Counsel or the FOIA/PA Administrator in the
Office of General Counsel. Requesters shall pay fees by check or
money order payable to the Treasury of the United States. Fees
shall be forwarded to the office assessing the fees.
PART THREE: [PRIVACY ACT REQUESTS FOR INFORMATION]
17. [PRIVACY ACT REQUESTS BY INMATES § 513.50. Because inmate
records are exempt from disclosure under the Privacy Act, (see
28 CFR 16.97) inmate requests for records under the Privacy Act
will be processed in accordance with the FOIA. See §§ 513.61
through 513.68.]
28 CFR 513.61 through 513.68 refers to Sections 27 through 34 of
this Program Statement.
18. PRIVACY ACT REQUESTS BY EMPLOYEES OR FORMER EMPLOYEES. An
employee or former employee may make a written request for access
to documents in his or her Personnel File and/or other documents
concerning the requester which are not contained in the
employee's personnel file but which are maintained in a Bureau
system of records. Such a request is processed pursuant to the
applicable provisions of the Privacy Act, 5 U.S.C. § 552a, and
the FOIA, 5 U.S.C. § 552.
#

A written request should be submitted to:
Director
Federal Bureau of Prisons
320 First Street NW
Washington DC 20534

PS 1351.05
9/19/2002
Page 23
#

The requester shall clearly mark on the face of the letter
and on the envelope "PRIVACY ACT REQUEST," and shall clearly
describe the record sought, including the approximate date
covered by the record.

#

An employee making such a request must provide
identification data, as listed in 28 CFR 16.41, and may use
a Certification of Identity Form (DOJ-361) or self-sworn
declaration.

19. PRIVACY ACT REQUESTS ON BEHALF OF AN EMPLOYEE OR FORMER
EMPLOYEE. A request for records concerning an employee or former
employee made by an authorized representative of that employee or
former employee may be made by writing to the address above.
Such requests shall be processed pursuant to the provisions of
the Privacy Act.
#

The request must be clearly marked on the face of the letter
and on the envelope "PRIVACY ACT REQUEST," and must describe
the record sought, including the approximate dates covered
by the record.

#

Verification of the identity of the individual whose records
are sought is required. See methods of verification listed
in 28 CFR 16.41.

20. ACKNOWLEDGMENT OF PRIVACY ACT REQUESTS.
Requests for
records under the Privacy Act received by the FOIA/PA
Administrator, Office of General Counsel, shall be reviewed and
may be forwarded to the appropriate Regional Office for handling.
#

Requests for records located at a Bureau institution other
than the Central Office or a Regional Office shall be
referred to the appropriate staff at that institution for
proper handling.

#

The requester shall be notified of the status of his or her
request by the office with final responsibility for
processing the request.

#

Every effort shall be made to respond to the requester
within the time limit set under the governing disclosure
statute.

21. REVIEW OF DOCUMENTS FOR PRIVACY ACT REQUESTS. If a document
is deemed to contain information exempt from disclosure, any nonexempt sections of the record shall be provided to the requester
after deletion of the exempt portions.

PS 1351.05
9/19/2002
Page 24
22. LIMITATIONS ON EMPLOYEE RIGHT TO ACCESS UNDER THE PRIVACY
ACT. Under Congressional authority granted to the Attorney
General by 5 U.S.C. § 552a(j) and (k), certain systems of records
listed at 28 CFR 16.97 and on Attachment C are exempt from access
under the Privacy Act of 1974.
Bureau records are also subject to the FOIA exemptions from
disclosure listed in 5 U.S.C. § 552(b).
23. DENIAL OF ACCESS AND NOTICE OF APPEAL RIGHTS. If a Privacy
Act request for records is denied in whole or in part, a denial
letter shall be issued and signed by the Director, or his or her
designee, and shall state the basis for denial under
28 CFR 513.32.
#

A requestor who has been denied such access shall be advised
that he or she may appeal that decision to the U.S.
Department of Justice, Office of Information and Privacy,
(OIP) by filing a written appeal within 30 days of the
receipt of the denial.

#

The appeal shall be marked on the face of the letter and the
envelope, "PRIVACY APPEAL - DENIAL OF ACCESS," and shall be
addressed to the:
Office of Information and Privacy
U.S. Department of Justice
Suite 570, Flag Building
Washington DC 20530

During the appeal, Bureau staff shall assist OIP staff in the
review of contested Bureau documents necessary to resolve the
appeal and/or litigation. This review may be coordinated by
FOIA/PA staff in the Office of General Counsel or Regional
Counsel.
24.

CORRECTION OF RECORDS

a. Inmate Requests for Correction. An inmate may submit a
written request for correction of records through the Bureau’s
Administrative Remedy Program.
b. Non-inmate Requests for Correction. A person other than an
inmate may request correction of inaccurate, incomplete, or
irrelevant information by writing to the Director of the Federal
Bureau of Prisons.
!

A request for correction must identify the particular
record in question, state the correction sought, and
set forth the justification for the correction.

PS 1351.05
9/19/2002
Page 25
!

c.

Both the request and the envelope must be clearly
marked "Privacy Act Correction Request."

Bureau Responses
(1)

Requests to Correct Bureau Records

(a) Bureau staff may make or deny requests for correction
of Bureau records pursuant to procedures contained in
28 CFR 16.50. One basis for denial may be that the records are
contained in a Bureau system of records that has been published
in the Federal Register and exempted from the Privacy Act’s
provisions requiring amendment and correction. Refer to
28 CFR 16.97 for further information.
Inmate Central File Records. Unit staff shall take
reasonable steps to ensure the accuracy of challenged information
in the Inmate Central File, particularly when the challenged
information can be verified.
!

Reasonable steps include requiring specific action
from the inmate, such as providing documents which
support the challenge and/or the names of people
to contact regarding the challenged information.

!

Once Bureau staff make a determination that the
challenged information is incorrect, appropriate
notations on the record shall be made to ensure
that staff do not use the discredited information
to make decisions regarding the inmate.

!

Special procedures have been developed when the
challenged information involves a PSI Report. See
the Program Statement on Inmate Central File,
Privacy Folder, and Parole Mini-Files for further
information.

(b) Any denial of a request for correction should contain
a statement of the reason for denial and notice to the requester
that the denial may be appealed to the U.S. Department of
Justice, Office of Information and Privacy, by filing a written
appeal within 30 days of the receipt of the denial.
The appeal shall be marked on the face of the letter and
the envelope, "PRIVACY APPEAL - DENIAL OF ACCESS," and shall be
addressed to the OIP address cited in Section 23 above.
(2) Requests to Correct Records Originated by Other Federal
Agencies. Requests for correction of records prepared by other
Federal agencies shall be forwarded to that agency for
appropriate action and the requester shall be immediately
notified of the referral in writing.

PS 1351.05
9/19/2002
Page 26
(3) Requests to Correct Records Originated by Non-Federal
Source. When the request is for correction of non-Federal
records, the requester shall be advised to write to that nonFederal entity.
25. FEES FOR PRIVACY ACT REQUESTS. Fees for copies of records
disclosed under the Privacy Act, including fees for an employee’s
own records, may be charged in accordance with 28 CFR 16.47.
PART FOUR: [FREEDOM OF INFORMATION ACT REQUESTS FOR INFORMATION]
26. [FREEDOM OF INFORMATION ACT REQUESTS § 513.60. Requests for
any Bureau record (including Program Statements and Operations
Memoranda) ordinarily shall be processed pursuant to the Freedom
of Information Act, 5 U.S.C. 552. Such a request must be made in
writing and addressed to the Director, Federal Bureau of Prisons,
320 First Street, NW., Washington, D.C. 20534. The requester
shall clearly mark on the face of the letter and the envelope
"FREEDOM OF INFORMATION REQUEST," and shall clearly describe the
records sought. See §§ 513.61 through 513.63 for additional
requirements.]
28 CFR 513.61 through 63 refers to Sections 27 through 29 of this
Program Statement.
27.

[FREEDOM OF INFORMATION ACT REQUESTS BY INMATES § 513.61

a. Inmates are encouraged to use the simple access procedures
described in § 513.40 to review disclosable records maintained in
his or her Inmate Central File.]
28 CFR 513.40 refers to Section 12 of this Program Statement.
Similarly, inmates are encouraged to use the simple access
procedures described in Section 15 above to review certain Bureau
Program Statements that may be available locally at the
institution.
[b. An inmate may make a request for access to documents in
his or her Inmate Central File or Medical File (including
documents which have been withheld from disclosure during the
inmate’s review of his or her Inmate Central File pursuant to
§ 513.40) and/or other documents concerning the inmate which are
not contained in the Inmate Central File or Medical File. Staff
shall process such a request pursuant to the applicable
provisions of the Freedom of Information Act, 5 U.S.C. 552.

PS 1351.05
9/19/2002
Page 27
c. The inmate requester shall clearly mark on the face of the
letter and on the envelope "FREEDOM OF INFORMATION ACT REQUEST",
and shall clearly describe the records sought, including the
approximate dates covered by the record. An inmate making such a
request must provide his or her full name, current address, date
and place of birth. In addition, if the inmate requests
documents to be sent to a third party, the inmate must provide
with the request an example of his or her signature, which must
be verified and dated within three (3) months of the date of the
request.]
A request for "my records," “all my records," or similar
wording shall be interpreted as a request for a copy of Inmate
Central File records and Medical File records currently
maintained at the inmate's institution of confinement or, in the
case of former inmates, in the last institution of confinement.
Inmates are encouraged to provide Federal register numbers to
assist in properly identifying requested records.
28. [FREEDOM OF INFORMATION ACT REQUESTS BY FORMER INMATES
§ 513.62. Former federal inmates may request copies of their
Bureau records by writing to the Director, Federal Bureau of
Prisons, 320 First Street, NW., Washington, D.C. 20534. Such
requests shall be processed pursuant to the provisions of the
Freedom of Information Act. The request must be clearly marked
on the face of the letter and on the envelope "FREEDOM OF
INFORMATION ACT REQUEST", and must describe the record sought,
including the approximate dates covered by the record. A former
inmate making such a request must provide his or her full name,
current address, date and place of birth. In addition, the
requester must provide with the request an example of his or her
signature, which must be either notarized or sworn under penalty
of perjury, and dated within three (3) months of the date of the
request.]
Former inmates are encouraged to provide Federal register numbers
to assist in properly identifying requested records.
29. [FREEDOM OF INFORMATION ACT REQUESTS ON BEHALF OF AN INMATE
OR FORMER INMATE § 513.63. A request for records concerning an
inmate or former inmate made by an authorized representative of
that inmate or former inmate will be treated as in § 513.61, on
receipt of the inmate's or former inmate's written authorization.
This authorization must be dated within three (3) months of the
date of the request letter. Identification data, as listed in 28
CFR 16.41, must be provided.]
Requesters are encouraged to provide Federal register numbers to
assist in properly identifying requested records.

PS 1351.05
9/19/2002
Page 28
30. [ACKNOWLEDGMENT OF FREEDOM OF INFORMATION ACT REQUESTS
§ 513.64
a. All requests for records under the Freedom of Information
Act received by the FOIA/PA Administrator, Office of General
Counsel, will be reviewed and may be forwarded to the appropriate
Regional Office for proper handling. Requests for records
located at a Bureau facility other than the Central Office or
Regional Office may be referred to the appropriate staff at that
facility for proper handling.
b. The requester shall be notified of the status of his or her
request by the office with final responsibility for processing
the request.]
31. [REVIEW OF DOCUMENTS FOR FREEDOM OF INFORMATION ACT REQUESTS
§ 513.65. If a document is deemed to contain information exempt
from disclosure, any reasonably segregable portion of the record
shall be provided to the requester after deletion of the exempt
portions. If documents, or portions of documents, in an Inmate
Central File have been determined to be nondisclosable by
institution staff but are later released by Regional or Central
Office staff pursuant to a request under this section,
appropriate instructions will be given to the institution to move
those documents, or portions, from the Inmate Privacy Folder into
the disclosable section of the Inmate Central File.]
32. [DENIALS AND APPEALS OF FREEDOM OF INFORMATION ACT REQUESTS
§ 513.66. If a request made pursuant to the Freedom of
Information Act is denied in whole or in part, a denial letter
must be issued and signed by the Director or his or her designee,
and shall state the basis for denial under § 513.32. The
requester who has been denied such access shall be advised that
he or she may appeal that decision to the Office of Information
and Privacy, U.S. Department of Justice, Suite 570, Flag
Building, Washington, D.C. 20530. Both the envelope and the
letter of appeal itself should be clearly marked: "Freedom of
Information Act Appeal."]
28 CFR 513.32 refers to Section 7 of this Program Statement.
During the appeal and any subsequent litigation, Bureau staff
shall assist DOJ staff, including OIP staff, in reviewing
contested Bureau documents necessary to resolve the appeal and/or
litigation.

PS 1351.05
9/19/2002
Page 29
33. [FEES FOR FREEDOM OF INFORMATION ACT REQUESTS § 513.67.
Fees for copies of records disclosed under the FOIA, including
fees for a requester's own records, may be charged in accordance
with Department of Justice regulations contained in 28 CFR
16.10.]
See further description of fees in Section 16 above.
34. [TIME LIMITS FOR RESPONSES TO FREEDOM OF INFORMATION ACT
REQUESTS § 513.68. Consistent with sound administrative practice
and the provisions of 28 CFR 16.1, the Bureau strives to comply
with the time limits set forth in the Freedom of Information
Act.]
Staff processing requests for release of information under the
FOIA are expected to be familiar with the provisions of
28 CFR 16.1(d), as follows:
#

A requester must be notified of the decision on his or her
request within 10 days after its receipt (excluding
Saturday, Sunday, and legal public holidays). Conditions
for extension of this time are discussed in 28 CFR 16.1(d).

#

Generally, all FOIA requests shall be processed in the
approximate order of receipt, unless the requester shows
exceptional circumstances exist to justify an expedited
response. Examples of exceptional circumstances which might
justify an expedited response include the following:
!

a threat to life or safety,

!

the loss of substantial due process rights, or

!

in cases of widespread and exceptional interest to the
media, and upon approval of DOJ’s Office of Public
Affairs, possible questions about the Government’s
integrity which affect public confidence.

Because a decision to take a FOIA request out of order delays
other requests, simple fairness demands that such a decision be
made only upon careful scrutiny of truly exceptional
circumstances.
!

Regional Counsel shall follow DOJ guidelines as to
whether to expedite a particular request because it
fits into one of the first two exceptions described
above.

PS 1351.05
9/19/2002
Page 30
!

Requests which are being considered for expedited
processing because of the last exception described
above shall first be sent through the FOIA/PA
Administrator to the General Counsel for obtaining DOJ
approval.

35. TRANSITION. Inmates must remove any copies of PSRs and SORs
as listed in Section 12.a.(2)(d)(1) they currently possess no
later than 45 days after the effective date of this PS. Each
inmate must inspect his or her personal property for photocopies
of these documents and then dispose of them.
Inmates possessing these documents when this transition period
expires will be subject to disciplinary action for possession of
contraband.
Inmates may dispose of their PSRs and SORs by any of the
following methods:
!

Mailing the documents out of the institution to someone of
the inmate’s choosing;

!

Destroying or discarding the PSRs or SORs themselves; or

!

Delivering them to a staff member for destruction.

/s/
Kathleen Hawk Sawyer
Director

PS 1351.05
9/19/2002
Attachment A, Page 1
DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF PRISONS
EXEMPTIONS TO DISCLOSURE PROVIDED IN
THE FREEDOM OF INFORMATION ACT
1. The Freedom of Information Act (5 U.S.C. § 552) provides
generally for the disclosure of agency records. Section 552(b)
exempts from mandatory disclosure matters that are "(1) (A) specifically authorized under criteria established
by an Executive order to be kept secret in the interest of
national defense or foreign policy and (B) are in fact properly
classified pursuant to such Executive order;
(2) related solely to the internal personnel rules and
practices of an agency;
(3) specifically exempted from disclosure by statute (other
than section 552b of this title), provided that such statute (A)
requires that the matters be withheld from the public in such a
manner as to leave no discretion on the issue, or (B) establishes
particular criteria for withholding or refers to particular types
of matters to be withheld;
(4) trade secrets and commercial or financial information
obtained from a person and privileged or confidential;
(5) inter-agency or intra-agency memorandums or letters
which would not be available by law to a party other than an
agency in litigation with the agency;
(6) personnel and medical files and similar files the
disclosure of which would constitute a clearly unwarranted
invasion of personal privacy;
(7) records or information compiled for law enforcement
purposes, but only to the extent that the production of such law
enforcement records or information
(A) could reasonably be expected to interfere with
enforcement proceedings,
(B) would deprive a person of a right to a fair trial
or an impartial adjudication,
(C) could reasonably be expected to constitute an
unwarranted invasion of personal privacy,
(D) could reasonably be expected to disclose the
identity of a confidential source, including a State, local, or
foreign agency or authority or any private institution which

PS 1351.05
9/19/2002
Attachment A, Page 2
furnished information of a confidential basis, and, in the case
of a record or information compiled by a criminal law enforcement
authority in the course of a criminal investigation or by an
agency conducting a lawful national security intelligence
investigation, information furnished by a confidential source,
(E) would disclose techniques and procedures for law
enforcement investigations or prosecutions, or would disclose
guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk
circumvention of the law, or
(F) could reasonably be expected to endanger the life
or physical safety of any individual;
(8) contained in or related to examination, operating, or
condition reports prepared by, on behalf of, or for the use of an
agency responsible for the regulation or supervision of financial
institutions; or
(9) geological and geophysical information and data,
including maps, concerning wells.
2. Any reasonably segregable portion of a record shall be
provided to any person requesting such record after deletion of
the portions which are exempt under this subsection."
3. Under 5 U.S.C. § 551, Federal "agency records" are defined
not to include records of
(1)

the Congress;

(2)

the courts of the United States;

(3)

the governments of the territories or possessions of
the United States; or

(4)

the government of the District of Columbia.

PS 1351.05
9/19/2002
Attachment B, Page 1
DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF PRISONS
PUBLIC INFORMATION
STAFF:
Name
Position Title (past and present)
Grade (past and present)
Salary (past and present)
Duty Station (past and present)
Duty Station Address (past and present)
INMATES:
See list provided in the Program Statement on News Media Contacts
and the Public Information Officer's Handbook (PIO Handbook).

PS 1351.05
9/19/2002
Attachment C, Page 1
PUBLISHED SYSTEMS OF RECORDS
#:
NAME:
PUBLICATION DATE:
-------------------------------------------------------------001

Custodial/Security Record System

09/28/78

002

FOIA Record System

09/17/77

003

Industrial Inmate Employment Record
System

09/28/78

004

Inmate Administrative Remedy Record
System

09/28/78

005

Inmate Central Records System

06/07/84

006

Inmate Commissary Accounts Record
System

09/17/77

007

Inmate Physical/Mental Health Record
System

09/28/78

008

Inmate Safety/Accident Compensation
Record System

09/28/78

009

Federal Tort Claims Act Record System

09/28/78

010

Access Control Entry/Exit System

10/04/95

011

Telephone Activity Record System

04/21/95

012

Office of Internal Affairs Investigative
Record System
08/29/95

101

NIC Technical Assistance Resource Persons
Directory
04/18/83

102

NIC Field Readers List

04/18/83

PS 1351.05
9/19/2002
Attachment D, Page 1
(Date)

Re:
Our Reg. No:
Docket No:

Dear

,

Please advise us as to whether the attached document(s) prepared
by your agency may be (1) disclosed to the above inmate and (2)
used with respect to the inmate's parole hearing(s).
Disclosure of information contained in an inmate's prison files
is governed by a variety of Federal laws, principally the Freedom
of Information Act (5 U.S.C. § 552) and the Privacy Act
(5 U.S.C. § 552a). Guidelines for the implementation of these
laws are given below.
GUIDELINES FOR DISCLOSURE TO A FEDERAL PRISON INMATE
Upon an inmate's request, materials in that inmate's files will
be disclosed to that inmate unless there is a legal exemption to
such disclosure. Typical examples of documents which may be
withheld are those which, if disclosed, might a. constitute a clearly unwarranted invasion of personal
privacy;
b. reveal sources of information obtained upon a legitimate
expectation of confidentiality or otherwise endanger the
life or physical safety of any person;
c. lead to a serious disruption of the subject inmate's
institutional program, due to the diagnostic or evaluative
opinions contained in the document, and which could likely
affect the inmate's clearly documented adjustment
difficulties;
d. interfere with ongoing law enforcement proceedings,
including administrative investigations; or
e. enable the requestor to violate any law or threaten the
security of a Federal Bureau of Prisons institution through
disclosure of law enforcement techniques or procedures.

PS 1351.05
9/19/2002
Attachment D, Page 2
GUIDELINES FOR DISCLOSURE FOR USE AT THE INMATE'S PAROLE HEARING
A Federal prison inmate must be provided reasonable access to
reports or documents to be used by the Parole Commission in
making its parole release determination. The Commission, of
course, wants to use all the information in the documents you
prepare. If you determine that some information may not be
disclosed, in accordance with the guidelines listed above, you
must prepare a summary of excluded information if it is to be
used by the Parole Commission. This summary, as well as the
disclosable portions of the document, will then be available to
the inmate, and the Commission thereby be permitted to review the
entire document. The summary need only be phrased in general
terms to enable the inmate to respond to the essential
allegations made in excluded material. It should not reveal
specific information which might compromise a legitimate need for
confidentiality.
OPTIONS FOR DISCLOSURE OF INFORMATION
There are three options which exist under Federal law with
respect to disclosure to the inmate and to the U.S. Parole
Commission of the information prepared by your agency.
Option 1 - You may authorize complete disclosure of the
document. The document is available for inmate review and
copying. Court disclosure instructions, if any, will be
followed.
Option 2 - You may recommend exclusion of a portion or all
of the document from disclosure. Please identify the part(s) of
the document you consider exempt form disclosure and prepare an
adequate summary of the excluded material. The Federal Bureau of
Prisons will review the reasons given in accordance with the
guidelines listed in this letter. If at least one of the
guidelines is met, both the summary and the disclosable portion
of the document, if any, will be available to the inmate. If the
Federal Bureau of Prisons determines the document to be entirely
disclosable, the document will be returned to you, and no copy
will be retained by the Federal Bureau of Prisons or for release
to the U.S. Parole Commission or to the inmate.
Option 3 - You may refuse to authorize disclosure of the
document, or a summary in any form to the inmate. If this option
is selected, please provide a memorandum detailing reasons for
non-disclosure. The Federal Bureau of Prisons will review the
reasons given in accordance with Bureau policy and the guidelines
listed in this letter. If at least one of the guidelines is met,
the document will be placed in the Inmate Privacy Folder and will
not be available for release either to the inmate or to the U.S.

PS 1351.05
9/19/2002
Attachment D, Page 3
Parole Commission. If the Federal Bureau of Prisons considers
the document disclosable, the document will be returned to you,
and no copy will be retained for use by the Federal Bureau of
Prisons. Please consider carefully before choosing this option.
We appreciate your review of the attached documents with respect
to their disclosure. We have enclosed a form for your response.
Thank you for you cooperation.
Sincerely,

Warden
Attachments

PS 1351.05
9/19/2002
Attachment D, Page 4
(Date)
To:
Warden:
Institution:
FROM: (Authorized Agency Representative)
(Agency)
SUBJECT: Disclosure of Information to Federal Inmate and to
U.S. Parole Commission
This replies to your (date) letter in which you forward to us,
and ask that we review, certain document(s) prepared by our
agency to determine whether the document(s) may be disclosed to
the Federal inmate involved and the U.S. Parole Commission.
Document(s):
The following action may be taken with respect to these
documents:
1. Complete disclosure of the document(s) is (are)
authorized.
The document may be made available for inmate review and
copying.
2. The following portion(s) of the document(s) is (are) to be
excluded on the basis that if disclosed, it might constitute a clearly unwarranted invasion of
personal privacy;
reveal sources of information obtained under a
legitimate expectation of confidentiality or
otherwise endanger the life or physical safety of
any person;
lead to a serious disruption of the subject
inmate's institutional program, due to the
diagnostic or evaluative opinions contained in the
document, and which it could likely affect the
inmate's clearly documented adjustment
difficulties;
interfere with ongoing law enforcement
proceedings, including administrative
investigations; or

PS 1351.05
9/19/2002
Attachment D, Page 5

enable the requester to violate any law or
threaten the security of a Federal Bureau of
Prisons institution through disclosure of law
enforcement techniques or procedures.
Other: (specify)
A summary of the excluded material is attached.
3. Neither the document nor a summary of the document is to
be disclosed in any form to the inmate.

